USCA11 Case: 21-13532      Date Filed: 02/25/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 21-13532
                   Non-Argument Calendar
                   ____________________

ELIAS E. ONIHA,
                                              Plaintiff-Appellant,
versus
DELTA AIR LINES, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-05272-LMM
                   ____________________
USCA11 Case: 21-13532            Date Filed: 02/25/2022         Page: 2 of 7




2                         Opinion of the Court                      21-13532


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Elias Oniha appeals the with-prejudice dismissal of his em-
ployment-discrimination complaint against Delta Air Lines on ac-
count of his severe litigation misconduct and bad faith throughout
the district court proceedings. Because the district court did not err
in finding that Oniha fabricated key evidence and lied about it, and
because the court acted within the bounds of its inherent authority
in dismissing Oniha’s case, we affirm.1
                                       I
        The district court imposed the sanction of dismissal based
on its factual findings that Oniha fabricated key evidence and per-
jured himself when questioned under oath about that fabrication.
These findings were not erroneous—much less clearly erroneous.
        First, Oniha’s fabrication. After Oniha’s June 14, 2019 inci-
dent with airport security—during which he refused to allow a se-
curity officer to inspect his lunch container—he composed and sent
a letter to his supervisors that recounted the incident from his per-
spective. This letter—the “First Statement”—briefly refers to a

1 We review for abuse of discretion a district court’s decision to impose sanc-
tions under its inherent power. Eagle Hosp. Physicians, LLC v. SRG Consult-
ing, Inc., 561 F.3d 1298, 1303 (11th Cir. 2009). A court abuses its discretion
when it makes findings of fact that are clearly erroneous or applies the wrong
legal standard. Id.
USCA11 Case: 21-13532               Date Filed: 02/25/2022          Page: 3 of 7




21-13532                    Opinion of the Court                                  3

Delta security officer, later identified as George Taylor, but makes
no reference to any discriminatory statements about Nigerians and
says only that Taylor stopped at the scene of the confrontation to
ask what was going on and give Oniha advice about security check-
points.
       After Oniha was fired on July 20, 2019 for improperly using
his security badge to exit and reenter secure areas of the airport, he
created a new version of the letter he’d sent to Delta about the June
14, 2019 incident. This letter—which we’ll call the “Second State-
ment”—purports to be the original letter: It is dated June 14, 2019,
contains the heading “Subject: Security Incident Report,” and ad-
dresses his “superiors” at Delta. See Doc. 44-4 at 1. But unlike the
statement that Oniha actually sent to Delta, this document omits
the description of Taylor’s helpful conduct and replaces it with an
allegation that Taylor said he would “make sure” that Oniha gets
fired and that “NIGERIANS ARE CRIMINALS.” Id. A subsequent
forensic computer examination revealed that Oniha created the
Second Statement on July 23, 2019—three days after he was fired—
and modified it as recently as October 14, 2019. Oniha’s explana-
tion that the Second Statement was merely a personal record—an
explanation that came only after Delta discovered the discrepan-
cies—is implausible. The district court did not err in finding that
Oniha fabricated this crucial2 evidence.


2 While Oniha argues that the Statements were unimportant because he never
utilized or intended to utilize them, see Br. of Appellant at 31, the district court
USCA11 Case: 21-13532            Date Filed: 02/25/2022         Page: 4 of 7




4                         Opinion of the Court                      21-13532

        Second, Oniha’s misrepresentations and perjury. After liti-
gation began, Delta served Oniha with Requests for Production of
Documents (RPDs). RPD No. 31 requested “[a]ny and all notes,
diaries, calendars, or other documents” that mention Delta or
Delta employees. Doc. 44-3 at 20. Oniha represented that he did
“not possess responsive, non-privileged, and non-protected docu-
ments responsive to Request No. 31.” Id. But Oniha responded
that he did have and would attach documents responsive to RPD
No. 3, which asked for “[a]ny and all documents evidencing any
complaint or expression of concern by Plaintiff to Delta, or any em-
ployee of Delta, that he had been the victim of discrimination or
retaliation at Delta.” Id. at 6. Oniha did not provide the First State-
ment, but he attached the Second Statement with no qualification
that it wasn’t the letter he sent to Delta.
        To make matters worse, after he was confronted with his
misrepresentations, Oniha lied under oath when he was deposed
by Delta with respect to the First and Second Statements. He
stated that after sending the First Statement on June 14, 2019, he
saved it to a flash drive and transferred it to his personal computer,
where he edited it that same day to create the Second Statement
for his personal records to help his case. During the deposition, he
also stated that he retained copies of both statements on his home


properly found that the Second Statement purports to be a document—the
only contemporaneous documentary evidence—supporting Oniha’s assertion
that his firing was motivated by discriminatory animus, which is a pivotal com-
ponent of a discriminatory-termination claim.
USCA11 Case: 21-13532             Date Filed: 02/25/2022         Page: 5 of 7




21-13532                   Opinion of the Court                               5

computer. 3 Subsequent forensic examination of Oniha’s computer
revealed both of these statements to be false: He created the Sec-
ond Statement on July 23—after he was fired—and the original
First Statement was nowhere to be found. While Oniha now
claims that his false testimony about the origin of the Statements
was merely the result of “mistake, confusion, or faulty memory,”
the district court’s conclusion that Oniha destroyed the First State-
ment, fabricated the Second Statement months after the incident,
and knowingly provided false testimony is more plausible—and
certainly not clearly erroneous.
                                       II
       The district court did not err as a matter of law when it dis-
missed Oniha’s case. Courts have the inherent power to fashion
appropriate sanctions for abuses of the judicial process, including
the severe sanction of outright dismissal of a lawsuit. Chambers v.
NASCO, Inc., 501 U.S. 32, 44–45 (1991). “To exercise its inherent
power a court must find that the party acted in bad faith.” Martin
v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335
(11th Cir. 2002). Dismissal with prejudice “is an extreme sanction
that may be properly imposed only when: (1) a party engages in a
clear pattern of delay or willful contempt (contumacious conduct);
and (2) the district court specifically finds that lesser sanctions


3 Of course, if Oniha really did have copies of both the First and Second State-
ments on his home computer, this would render the fact that he initially pro-
duced only the Second Statement even more problematic.
USCA11 Case: 21-13532             Date Filed: 02/25/2022         Page: 6 of 7




6                          Opinion of the Court                       21-13532

would not suffice.” Betty K Agencies, Ltd. v. M/V MONADA, 432
F.3d 1333, 1338 (11th Cir. 2005) (quotation marks omitted). This
sanction “is thought to be more appropriate in a case where a party,
as distinct from counsel, is culpable.” Id.
        The district court correctly applied this legal standard. The
court properly found that Oniha’s fabrication of critical evidence
and false statements when questioned about that fabrication con-
stitute bad faith. These actions also constitute a “clear pattern” of
“contumacious conduct” sufficient to warrant dismissal with prej-
udice. Betty K Agencies, 432 F.3d at 1338. 4 And this is a case where
the “party, as distinct from counsel, is culpable,” id.: Oniha dis-
carded the First Statement and gave his counsel the Second State-
ment, and then lied about his actions. Moreover, the district court
“specifically f[ound] that lesser sanctions would not suffice.” Id.


4 On appeal, Oniha argues that fabricating evidence and committing perjury
about that evidence do not constitute the “fraud on the court” necessary for a
finding of bad faith—which, he argues, “requires falsehoods that mire judicial
machinery.” Br. of Appellant at 31–32 (citing Travelers Indem. Co. v. Gore,
761 F.2d 1549, 1551–52 (11th Cir. 1985)). This argument fails for two reasons.
First, courts have held that fabricating critical evidence and lying about it, in
at least some cases, does constitute a “fraud on the court.” See Rozier v. Ford
Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978); Aoude v. Mobil Oil Corp., 892
F.2d 1115, 1118–19 (1st Cir. 1989). Second, the “fraud on the court” standard
comes from our precedents interpreting the requirements for a motion for re-
lief from judgment, not the conditions under which a court may exercise its
inherent power to dismiss a pending case—which are governed by our deci-
sion in Betty K Agencies. See Travelers Indem., 761 F.2d at 1550–1551 (citing
Fed. R. Civ. P. 60(b)).
USCA11 Case: 21-13532              Date Filed: 02/25/2022          Page: 7 of 7




21-13532                    Opinion of the Court                                 7

The court considered possible monetary sanctions, exclusion of the
fabricated evidence, and dismissal of only the claim that relied on
the fabricated evidence. The court did not abuse its discretion in
concluding that given the severity of Oniha’s misconduct, no sanc-
tion short of complete dismissal would be sufficient to deter future
misconduct and “vindicat[e] judicial authority.” 5 Chambers, 501
U.S. at 46.
                                     * * *
       Because the district court’s findings of fact with respect to
Oniha’s fabrication of evidence and perjury were not clearly erro-
neous, and because the court did not apply an incorrect legal stand-
ard in dismissing the case with prejudice, it did not abuse its discre-
tion.
AFFIRMED.




5 Nor did the district court deprive Oniha of due process when it dismissed his
case. Even assuming that the district court was required to hold a hearing
prior to imposing this sanction, see Br. of Appellant at 22, the district court did
hold a hearing, where Oniha presented his objections at length. See Doc. 58.
In fact, Oniha’s attorney even stated that, given this opportunity, “the issue of
not having a hearing is no longer an issue.” Id. at 5.